Exhibit 10.26

 

ACTUANT CORPORATION

2002 STOCK PLAN

 

I. INTRODUCTION

 

1.01 Purpose. This plan shall be known as the Actuant Corporation 2002 Stock
Option Plan (the “Plan”). The purpose of the Plan is to provide incentive for
key employees of Actuant Corporation and its Subsidiaries to improve corporate
performance on a long-term basis, and to attract and retain key employees.

 

1.02 Effective Date. The effective date of the Plan shall be November 7, 2002,
subject to approval of the Plan by the Company’s shareholders. Any Award granted
prior to such shareholder approval shall be expressly conditioned upon such
shareholder approval of the Plan.

 

II. PLAN DEFINITIONS

 

2.01 Definitions. For Plan purposes, except where the context clearly indicates
otherwise, the following terms shall have the meanings set forth below:

 

(a) “Award” shall mean the grant of any form of stock option or restricted
stock.

 

(b) “Board” shall mean the Board of Directors of the Company.

 

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

(d) “Compensation Committee” shall mean the Compensation Committee of the Board,
as described in Section 4.01.

 

(e) “Company” shall mean Actuant Corporation, or any entity that is a successor
to the Company.



--------------------------------------------------------------------------------

(f) “Company Stock” shall mean common stock of the Company and such other stock
and securities as may be substituted therefor pursuant to Section 3.02.

 

(g) “Eligible Employee” shall mean any regular salaried employee of the Company
or a Subsidiary who satisfies all of the requirements of Section 5.01.

 

(h) “Fair Market Value” on any date shall mean, with respect to Company Stock,
if the stock is then listed and traded on a registered national securities
exchange, or is quoted in the NASDAQ National

 

Market System, the mean of the high and low sale prices recorded in composite
transactions. In the absence of reported sales on such date, or if the stock is
not so listed or quoted, but is traded in the over-the-counter market, “Fair
Market Value” shall be the mean of the closing bid and asked prices for such
shares on such date or, if not so reported as obtained from a bona fide market
maker in such shares.

 

(i) “Grantee” shall mean any person who has been granted an Award, under the
Plan.

 

(j) “Option Period” shall mean the period of time provided pursuant to
Section 6.04 within which a stock option may be exercised.

 

(k) “Subsidiary” shall mean any corporation now or hereafter in existence in
which the Company owns, directly or indirectly, a voting stock interest of more
than fifty percent (50%).

 

III. SHARES SUBJECT TO OPTION

 

        3.01 Available Shares. The maximum number of shares of Company Stock
with respect to which Awards may be granted under the Plan shall be 3,000,000,
provided that the number of shares of restricted Company Stock which may be
granted under the Plan shall not exceed



--------------------------------------------------------------------------------

500,000. Shares subject to and not issued under an option which expires,
terminates, is canceled or forfeited for any reason under the Plan and shares of
restricted Company Stock which have been forfeited before the Grantee has
received any benefits of ownership, such as dividends from the forfeited shares,
shall again become available for the granting of Awards.

 

3.02 Changes in the Number of Available Shares. If any stock dividend is
declared upon the Company Stock, or if there is any stock split, stock
distribution, or other recapitalization of the Company with respect to the
Company Stock, resulting in a split or combination or exchange of shares, the
aggregate number and kind of shares which may thereafter be offered under the
Plan shall be proportionately and approximately adjusted and the number and kind
of shares then subject to options granted to employees under the Plan and the
per share option price therefor shall be proportionately and appropriately
adjusted, without any change in the aggregate purchase prices to be paid
therefor.

 

IV. ADMINISTRATION

 

4.01 Administration by the Compensation Committee. The Plan shall be
administered by the Compensation Committee of the Board, or such other
Compensation Committee of the Board as the Board may from time to time
determine. The Compensation Committee shall be constituted so as to permit the
Plan to comply with the provisions of Rule 16b-3 under the Securities Exchange
Act of 1934 (or any successor rule) and Section 162(m) of the Code.

 

        4.02 Compensation Committee Powers. The Compensation Committee is
empowered to adopt such rules, regulations and procedures and take such other
action as it shall deem necessary or proper for the administration of the Plan
and, in its discretion, may modify, extend or renew any option theretofore
granted; provided, however that the Compensation Committee may not amend any
such option to reduce the exercise price. The Compensation Committee shall also
have authority to interpret the Plan, and the decision of the Compensation
Committee on any questions concerning the interpretation of the Plan shall be
final and conclusive. The Compensation Committee may consult with counsel, who
may be counsel for the Company, and



--------------------------------------------------------------------------------

shall not incur any liability for any action taken in good faith in reliance
upon the advice of counsel. The Compensation Committee may adopt such procedures
and subplans as are necessary or appropriate to permit participation in the Plan
by Eligible Employees who are foreign nationals or employed outside of the
United States.

 

Subject to the provisions of the Plan, the Compensation Committee shall have
full and final authority to:

 

  (a) designate the persons to whom Awards shall be granted;

 

  (b) grant Awards in such form and amount as the Compensation Committee shall
determine;

 

  (c) impose such limitations, restrictions and conditions upon any such Award
as the Compensation Committee shall deem appropriate, and

 

  (d) waive in whole or in part any limitations, restrictions or conditions
imposed upon any such Award as the Compensation Committee shall deem
appropriate.

 

V. PARTICIPATION

 

5.01 Eligibility. Key employees of the Company and its Subsidiaries (including
officers and employees who may be members of the Board) who, in the sole opinion
of the Compensation Committee, contribute significantly to the growth and
success of the Company or a Subsidiary shall be eligible for Awards under the
Plan. From among all such Eligible Employees, the Compensation Committee shall
determine from time to time those Eligible Employees to whom Awards shall be
granted. No Eligible Employee may be granted an Award or Awards covering more
than one hundred thousand (100,000) shares of Company Stock in any calendar
year. No Eligible Employee shall have any right whatsoever to receive an Award
unless so determined by the Compensation Committee.

 

5.02 No Employment Rights. The Plan shall not be construed as conferring any
rights upon any person for a continuation of employment, nor shall it interfere
with the rights of the Company or any Subsidiary to terminate the employment of
any person or to take any other action affecting such person.



--------------------------------------------------------------------------------

VI. STOCK OPTIONS

 

6.01 General. Stock options granted under the Plan may be in the form of
incentive stock options (within the meaning of the Code) or nonqualified stock
options. Each option granted under the Plan shall be evidenced by a stock option
agreement between the Company and the Grantee which shall contain the terms and
conditions required by this Article VI, and such other terms and conditions, not
inconsistent herewith, as the Compensation Committee may deem appropriate in
each case.

 

6.02 Option Price. The price at which each share of Company Stock covered by an
option may be purchased shall be determined in each case by the Compensation
Committee and set forth in each stock option agreement. In no event shall such
price be less than one hundred percent (100%) of the Fair Market Value of the
Company Stock when the option is granted. Employees who own, directly or
indirectly, within the meaning of Code 425(d), more than 10% of the voting power
of all classes of stock of the Company or any parent or subsidiary corporation
shall not be eligible to receive an incentive stock option hereunder unless the
purchase price per share under such option is at least 110% of the Fair Market
Value of the stock subject to the option and such option by its terms is not
exercisable after the expiration of 5 years from the date such option is
granted.

 

6.03 Date Option Granted. For purposes of the Plan, a stock option shall be
considered as having been granted on the date on which the Compensation
Committee authorized the grant of the option, except where the Compensation
Committee has designated a later date, in which event the later date shall
constitute the date of grant of the option; provided, however, that in either
case notice of the grant of the option shall be given to the employee within a
reasonable time.

 

6.04 Period for Exercise. Each stock option agreement shall state the period or
periods of time within which the option may be exercised by the Grantee, in
whole or in part, which shall be the period or periods of time as may be
determined by the Compensation Committee, provided that:

 

(a) No option granted under this Plan may be exercised prior to shareholder
approval of the Plan,



--------------------------------------------------------------------------------

(b) No Option Period for a stock option may exceed ten (10) years from the date
the option is granted, and

 

(c) No option may be treated as an incentive stock option unless the Grantee
exercises the option while employed by the Company or a Subsidiary or within
three months after termination of employment, or if termination is caused by
death or disability, within one year after such termination.

 

6.05 Special Rule for Incentive Stock Options. For so long as Section 422 (or
any successor provision) of the Code so provides, the aggregate Fair Market
Value (determined as of the date the incentive stock option is granted) of the
number of shares with respect to which incentive stock options are exercisable
for the first time by a Grantee during any calendar year shall not exceed One
Hundred Thousand Dollars ($100,000) or such other limit as may be required by
the Code.

 

6.06 Method of Exercise. Subject to Section 6.04, each option may be exercised
in whole or in part from time to time as specified in the stock option
agreement. Each Grantee may exercise an option by giving written notice of the
exercise to the Company, specifying the number of shares to be purchased,
accompanied by payment in full of the purchase price therefor. The purchase
price may be paid in cash, by check, or, with the approval of the Compensation
Committee, by delivering shares of Company Stock which have been beneficially
owned by the Grantee, the Grantee’s spouse, or both of them for a period of at
least six months prior to the time of exercise (“Delivered Stock”) or a
combination of cash and Delivered Stock. Delivered Stock shall be valued at its
Fair Market Value determined as of the date of exercise of the option. No
Grantee shall be under any obligation to exercise any option hereunder. The
holder of an option shall not have any rights of a stockholder with respect to
the shares subject to the option until such shares shall have been delivered to
him or her.



--------------------------------------------------------------------------------

6.07 Merger, Consolidation or Reorganization. In the event of a merger,
consolidation or reorganization with another corporation in which the Company is
not the surviving corporation, the Compensation Committee may, subject to the
approval of the Board of Directors of the Company, or the board of directors of
any corporation assuming the obligations of the Company hereunder, take action
regarding each outstanding and unexercised option pursuant to either clause
(a) or (b) below:

 

  (a) Appropriate provision may be made for the protection of such option by the
substitution on an equitable basis of appropriate shares of the surviving
corporation, provided that the excess of the aggregate Fair Market Value of the
shares subject to such option immediately before such substitution over the
exercise price thereof is not more than the excess of the aggregate fair market
value of the substituted shares made subject to option immediately after such
substitution over the exercise price thereof; or

 

  (b) The Compensation Committee may cancel such option. In such event, the
Company, or the corporation assuming the obligations of the Company hereunder,
shall pay the employee an amount of cash (less normal withholding taxes) equal
to the excess of the highest Fair Market Value per share of the Company Stock
during the 60-day period immediately preceding the merger, consolidation or
reorganization over the option exercise price, multiplied by the number of
shares subject to such option.

 

6.08 Substitute Options. Notwithstanding the provisions of Sections 6.02 and
6.03 above, in the event that the Company or a Subsidiary consummates a
transaction described in Section 424(a) of the Code (e.g., the acquisition of
property or stock from an unrelated corporation), persons who become Eligible
Employees on account of such transaction may be granted options in substitution
for options granted by their former employer. If such substitute options are
granted, the Compensation Committee, in its sole discretion and consistent with
Section 424(a) of the Code, may determine that such substitute options shall
have an exercise price less than one hundred (100%) of the Fair Market Value of
the shares on the grant date.



--------------------------------------------------------------------------------

6.09 Deferral of Stock Option Gain. The Compensation Committee may permit, in
its discretion, an optionee who exercises a stock option to defer the taxable
income attributable to such exercise. In the event the Compensation Committee
elects to permit such deferrals, the Compensation Committee shall identify the
optionees to whom such deferral elections shall be made available and establish
procedures for implementing such deferrals. An optionee who defers a stock
option gain under this Plan or any other Company stock option plan shall be
credited with deemed dividends under this Plan on such terms as the Compensation
Committee shall prescribe. All deferrals which are permitted under this section
and all deemed dividends shall be distributed in Actuant Corporation common
stock.

 

VII. RESTRICTED STOCK

 

7.01 Administration. Shares of restricted stock may be issued either alone or in
addition to other Awards granted under the Plan; provided that a maximum of
50,000 shares of restricted stock may be granted in any calendar year. The
Compensation Committee shall determine the Eligible Employees to whom and the
time or times at which grants of restricted stock will be made, the number of
shares to be awarded, the time or times within which such Awards may be subject
to forfeiture and any other terms and conditions of the Awards. The Compensation
Committee may condition the grant of restricted stock upon the attainment of
specified levels of revenue, earnings per share, net income, return on assets,
return on sales, customer satisfaction, stock price, costs, individual
performance measures or such other factors or criteria as the Compensation
Committee shall determine. The provisions of restricted stock Awards need not be
the same with respect to each recipient.

 

        7.02 Awards and Certificates. Each individual receiving a restricted
stock Award shall be issued a certificate in respect of such shares of
restricted stock. Such certificate shall be



--------------------------------------------------------------------------------

registered in the name of such individual and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Actuant Corporation Stock Plan and a Restricted Stock Agreement. Copies of such
Plan and Agreement are on file at the offices of Actuant Corporation.”

 

The Compensation Committee may require that the certificates evidencing such
shares be held in custody by the Company until the restrictions thereon shall
have lapsed and that, as a condition of any restricted stock Award, the Grantee
shall have delivered a stock power, endorsed in blank, relating to the Company
Stock covered by such Award.

 

7.03 Terms and Conditions. Shares of restricted stock shall be subject to the
following terms and conditions:

 

  (a) Restricted stock Awards that are conditioned upon the Grantee’s continued
employment with the Company may not become fully vested earlier than three years
from the date of grant and restricted stock Awards that are based upon
performance factors may not become fully vested prior to one year from the date
of grant.

 

  (b) Until the applicable restrictions lapse, the Grantee shall not be
permitted to sell, assign, transfer, pledge or otherwise encumber shares of
restricted stock.

 

  (c) The Grantee shall have, with respect to the shares of restricted stock,
all of the rights of a stockholder of the Company, including the right to vote
the shares and the right to receive any cash dividends. Unless otherwise
determined by the Compensation Committee, cash dividends shall be automatically
paid in cash and dividends payable in Company Stock shall be paid in the form of
additional restricted stock.

 

  (d) Except to the extent otherwise provided in the applicable Restricted Stock
Agreement and (e) below, all shares still subject to restriction shall be
forfeited by the Grantee upon termination of a Grantee’s employment for any
reason.

 

  (e) In the event of hardship or other special circumstances of a Grantee whose
employment is involuntarily terminated (other than for cause), the Compensation
Committee may waive in whole or in part any or all remaining restrictions with
respect to such Grantee’s shares of restricted stock.



--------------------------------------------------------------------------------

  (f) If and when the applicable restrictions lapse, unlegended certificates for
such shares shall be delivered to the Grantee.

 

  (g) Each Award shall be confirmed by, and be subject to the terms of, a
Restricted Stock Agreement.

 

VIII. WITHHOLDING TAXES.

 

8.01 General Rule. Pursuant to applicable federal and state laws, the Company is
or may be required to collect withholding taxes upon the exercise of an option
or the lapse of stock restrictions. The Company may require, as a condition to
the exercise of an option or the issuance of a stock certificate, that the
Grantee concurrently pay to the Company (either in cash or, at the request of
Grantee but in the discretion of the Compensation Committee and subject to such
rules and regulations as the Compensation Committee may adopt from time to time,
in shares of Delivered Stock) the entire amount or a portion of any taxes which
the Company is required to withhold by reason of such exercise or lapse of
restrictions, in such amount as the Compensation Committee or the Company in its
discretion may determine.

 

8.02 Withholding from Shares to be Issued. In lieu of part or all of any such
payment, the Grantee may elect, subject to such rules and regulations as the
Compensation Committee may adopt from time to time, or the Company may require
that the Company withhold from the shares to be issued that number of shares
having a Fair Market Value equal to the amount which the Company is required to
withhold.

 

8.03 Special Rule for Insiders. Any such request or election (to satisfy a
withholding obligation using shares) by an individual who is subject to the
provisions of Section 16 of the Securities Exchange Act of 1934 shall be made in
accordance with the rules and regulations of the Securities and Exchange
Commission promulgated thereunder.



--------------------------------------------------------------------------------

IX. GENERAL

 

9.01 Nontransferability. No Award shall be transferable by a Grantee otherwise
than by will or the laws of descent and distribution, provided that in
accordance with Internal Revenue Service guidance, the Compensation Committee,
in its discretion, may grant nonqualified stock options that are transferable,
without payment of consideration, to family members of the Grantee or to trusts
or partnerships for such family members. The Compensation Committee may also
amend outstanding stock options to provide for such transferability.

 

9.02 General Restriction. Each Award shall be subject to the requirement that if
at any time the Board or the Compensation Committee shall determine, in its
discretion, that the listing, registration, or qualification of securities upon
any securities exchange or under any state or federal law, or the consent or
approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of such Award or the issue or
purchase of securities thereunder, such Award may not be exercised in whole or
in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Board or the Compensation Committee.

 

9.03 Expiration and Termination of the Plan. The Plan will terminate ten
(10) years after the effective date of the Plan, except as to Awards then
outstanding under the Plan, which Awards shall remain in effect until they have
been exercised, the restrictions have lapsed or the Awards have expired or been
forfeited. The Plan may be abandoned or terminated at any time by the Board of
Directors of the Company, except with respect to any Awards then outstanding
under the Plan.

 

        9.04 Amendments. The Board may from time to time amend, modify, suspend
or terminate the Plan; provided, however, that no such action shall be made
without shareholder approval where such change would be required in order to
comply with Rule 16b-3 under the Securities Exchange Act of 1934 (or any
successor rule) or the Code, increase the number of shares available for
issuance (other than as provided in Section 3.02), or decrease the minimum
option price under Section 6.02. Subject to the terms and conditions and within
the limitations of



--------------------------------------------------------------------------------

the Plan, the Compensation Committee may modify, extend or renew outstanding
Awards granted under the Plan, accept the surrender of outstanding options (to
the extent not theretofore exercised), or authorize the granting of new options
in substitution therefor (to the extent not theretofore exercised).
Notwithstanding the foregoing, no modification of an Award (either directly or
through modification of the Plan) shall, without the consent of the Grantee,
alter or impair any rights of the Grantee under the Award. In no event shall the
Compensation Committee cancel any outstanding option for the purpose of
reissuing the option to the Grantee at a lower exercise price without
shareholder approval unless the new option is granted to reflect stock splits,
stock dividends, spin-offs or transactions in which the new option preserves the
same economic terms as the outstanding option.

 

9.05 Construction. Except as otherwise required by applicable federal laws, the
Plan shall be governed by, and construed in accordance with, the laws of the
State of Wisconsin.